FILED
                            NOT FOR PUBLICATION                             FEB 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CARLA A. LONGERBEAM,                             No. 10-56250

              Plaintiff - Appellant,             D.C. No. 3:09-CV-00864-DMS-PCL

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted February 8, 2012 **
                              Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Carla Longerbeam appeals the denial of her application for disability

insurance benefits under the Social Security Act. 42 U.S.C. § 423. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review de novo a district court’s decision to affirm an Administrative

Law Judge’s (ALJ) denial of social security benefits. Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001).

      The ALJ considered the testimony of Dr. Schorn, a non-examining

physician, sufficiently. The ALJ was entitled to discount Dr. Schorn’s opinion

regarding Longerbeam’s inability to sustain work, particularly because it was

speculative and conflicted with the opinions of several other physicians who

treated and examined Longerbeam. 20 C.F.R. § 404.1527(d); Thomas v. Barnhart,

278 F.3d 947, 957 (9th Cir. 2002); see also Holohan v. Massanari, 246 F.3d 1195,

1202 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). No

further explanation of the weight given to Dr. Schorn’s testimony was required.

      In addition, ample medical evidence supports the ALJ’s determination that

Longerbeam’s limitations do not rise to the level of a disability under the Social

Security Act.

      AFFIRMED.




                                          2